Citation Nr: 0109669	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  93-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for laceration, little 
finger, right hand, with ligament damage.

2.  Entitlement to service connection for burns of the hands 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from August 1944 to August 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for laceration, little finger, right hand, with 
ligament damage, as well as burns of the hands due to 
exposure to ionizing radiation.  In an August 1999 decision, 
the Board addressed other service connection issues and 
remanded the issues of service connection for laceration, 
little finger, right hand, with ligament damage, and burns of 
the hands due to exposure to ionizing radiation, to the RO 
for the issuance of a statement of the case.  Thereafter, the 
veteran perfected his appeal as to these two issues.  

The Board notes that currently, pursuant to the Veterans 
Claims Adjudication Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), claims that were denied on a not well-
grounded basis are being readjudicated as if the denial or 
dismissal had not been made.  In the August 1999 Board 
decision, entitlement to service connection for skin, heart, 
and bowel disabilities were denied as not well-grounded.  The 
Board notes that the Act's provisions apply to those claims 
that were denied or dismissed, by VA or a court, because the 
claim was not well-grounded and the denial or dismissal 
became final during the period beginning on July 14, 1999, 
and ending on the date of the enactment of the Veterans 
Claims Adjudication Act of 2000, which was November 9, 2000.  
In this case, the final denial was during the applicable time 
period.  It appears that the veteran has appealed this matter 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Thus, 
although the Board refers this matter back to the RO for all 
appropriate action under the Veterans Claims Adjudication Act 
of 2000, the Board suggests that the RO be mindful that it 
appears that the case is on appeal to the Court at this time.  



REMAND

As noted, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The veteran contends that in September or October 1945, while 
he was stationed abroad during service, his right little 
finger was severely cut by a saber sword.  He maintains that 
this injury resulted in damage to his ligaments and part of 
the bone.  He asserts that he received 13 stitches and his 
finger was "re-attached."  In addition, he asserts that he 
has burns on his hands which are the result of exposure to 
ionizing radiation during service.  

With regard to the right little finger, the service medical 
records are negative for any treatment or diagnosis of right 
little finger disability.  Moreover, there is no post-service 
treatment or diagnosis of right little finger disability.  

With regard to the burns of the hands, the veteran contends 
that it is due to exposure to ionizing radiation during 
service.  Service connection for disability that is claimed 
to be attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
First, there are certain types of cancer that are 
presumptively service-connected if they become manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  In this case, the veteran has not alleged that 
he has cancer.  Second, "radiogenic diseases" may be service-
connected pursuant to 38 C.F.R. § 3.311, but, in this case, 
the veteran does not allege that he has one of the diseases 
listed in 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service or on a 
direct basis to service.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
The record does not show that the veteran had burns of the 
hands during service or thereafter.  

In sum, there is no inservice record or post-service record 
of treatment or diagnosis of right little finger disability 
or burns of the hands.  However, the veteran maintains that 
he currently has these disabilities and they are related to 
service.  The most recent medical evidence of record is dated 
in 1995, approximately 6 years ago.  Based on the Veterans 
Claims Assistance Act of 2000, the Board finds that the 
veteran must be notified that he can submit evidence in 
support of his claims.  In addition, all pertinent VA and 
private records should be obtained.  The record shows that 
the veteran has, in the past, been treated at the University 
Drive VA Medical Center (VAMC).  As such, all records from 
that facility, not already of record, should be requested.  
Finally, the veteran should be afforded a VA examination to 
ascertain whether he does in fact currently suffer from right 
little finger disability and /or burns of the hands, and, if 
so, if they are related in anyway to service.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
University Drive VAMC and any other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, and 
manifestations of any right little finger 
disability and any burn disability of the 
hands.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated x-rays and 
laboratory tests should be completed.  
The report of examination should include 
a specific diagnosis as to whether the 
veteran does or does not have a right 
little finger disability/and or burn 
disability of the hands.  If the veteran 
does currently have either disability, 
with respect to each disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disability was caused or 
aggravated by the veteran's active 
military service.  The complete rationale 
for each conclusion reached should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current right little 
finger disability and disability to hand 
burns and the veteran's military service, 
the RO should specifically advise him and 
his representative of the need to submit 
such competent medical evidence to support 
the claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for right little 
finger disability and disability due to 
burns of the hands in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


